Case 21-10686-amc          Doc 19   Filed 08/16/21 Entered 08/16/21 11:45:09            Desc Main
                                    Document     Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                             Bankruptcy No. 21-10686-amc

 CAROL A. SHEFF,                                    Chapter 13
          Debtor,
                                                    Document No.
 SPECIALIZED LOAN SERVICING, LLC,
 AS SERVICING AGENT FOR MEB LOAN
 TRUST IV,

                Movant,

          v.

 CAROL A. SHEFF,, and
 WILLIAM C. MILLER, Trustee,

                 Respondents.

                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          AND NOW, comes Movant, Specialized Loan Servicing, LLC, as Servicing Agent for

MEB Loan Trust IV (the “Movant”), by and through its undersigned counsel, Bernstein-Burkley,

P.C., and files this Motion for Relief from the Automatic Stay (the “Motion”), represents as

follows:

          The Parties

          1.     Respondents, Carol A. Sheff (“Debtor”), is an adult individual with a place of

residence located at 88 Cherry Avenue, Collegeville, PA f/k/a Trappe, PA 19426.

          2.     William C. Miller, is the duly appointed Chapter 13 Trustee and is currently

acting in such capacity.
Case 21-10686-amc         Doc 19     Filed 08/16/21 Entered 08/16/21 11:45:09          Desc Main
                                     Document     Page 2 of 3



       Jurisdiction and Venue

       3.      This matter is a core proceeding and this Court has jurisdiction pursuant to 28

U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief

pursuant to 11 U.S.C. § 362(d) and FRBP 4001 and 9014.

       Factual Background

       4.      On or about March 18, 2021, Debtor filed a voluntary petition for relief pursuant

to Chapter 13 of the Bankruptcy Code.

       5.      The Movant holds a first mortgage (the “Mortgage”) on Debtor’s real property

located at 88 Cherry Avenue, Collegeville, PA f/k/a Trappe, PA 19426 ("Property"), recorded in

the Office of the Recorder of Deeds Montgomery County Pennsylvania, to secure a Note (the

“Note”) with an original principal balance of $66,000.00. True and correct copies of the

Mortgage and Note are attached hereto as Exhibits A, B, and C, respectively.

       6.      The outstanding balance owed to the Movant on the above referenced Note is

$129,663.86, which includes: $24,030.40 in accrued interest, $2,345.74 in fees and costs, and

$37,287.72 in advances.

       7.      Pursuant to the Note, mortgage payments are due on the 30th day of each month.

The monthly mortgage payment is $970.20.

       8.      Debtors have estimated the value of the Property as $321,844.00 on Schedule D of

their Voluntary Petition. Therefore, there is very minimal equity in the Property. See, Voluntary

Petition, Section D.

       9.      Debtors’ Chapter 13 Plan requires Debtors to make monthly Mortgage payments

to the Movant outside of the Plan.

       10.     Debtors have failed to make post-petition mortgage payments due to the Movant.

Debtors are currently five post-petition payments in arrears and is due for the March, 30, 2021

post-petition payment.
Case 21-10686-amc         Doc 19    Filed 08/16/21 Entered 08/16/21 11:45:09             Desc Main
                                    Document     Page 3 of 3



       11.     Debtor executed a promissory note secured by a mortgage or deed of trust. The

promissory note is either made payable to Creditor, has been duly indorsed, or Creditor, directly

or through an agent has possession of the promissory note and may enforce the promissory note

as a transferee in possession. Creditor is the original mortgagee or beneficiary or the assignee of

the mortgage or deed of trust. If the original promissory note is lost or destroyed, then Creditor

will seek to prove the promissory note using a lost note affidavit.

       12.     Therefore, Specialized Loan Servicing, LLC, as Servicing Agent for MEB Loan

Trust IV is entitled to relief from the automatic stay for cause, including the lack of adequate

protection, because Debtors have failed to make post-petition Mortgage payments to Specialized

Loan Servicing, LLC, as Servicing Agent for MEB Loan Trust IV. 11 U.S.C. §362(d)(1).

       WHEREFORE, Movant, Specialized Loan Servicing, LLC, as Servicing Agent for MEB

Loan Trust IV, respectfully requests that this Honorable Court enter an Order granting

Specialized Loan Servicing, LLC, as Servicing Agent for MEB Loan Trust IV, relief from the

automatic stay with regard to the real property located at 88 Cherry Avenue, Collegeville, PA

f/k/a Trappe, PA 19426.

                                                      Respectfully submitted,

                                                      BERNSTEIN-BURKLEY, P.C.

                                                      By:/s/ Keri P. Ebeck
                                                      Keri P. Ebeck, Esq.
                                                      PA I.D. # 91298
                                                      kebeck@bernsteinlaw.com
                                                      601 Grant Street, 9th Floor
                                                      Pittsburgh, PA 15219
                                                      (412) 456-8112
                                                      Fax (412) 456-8135

                                                      Counsel for Specialized Loan Servicing,
                                                      LLC, as Servicing Agent for MEB Loan
                                                      Trust IV
Dated: August 16, 2021
